

	

		II

		109th CONGRESS

		1st Session

		S. 341

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Durbin (for himself,

			 Mr. Bunning, Mr. Obama, Mr.

			 Bayh, and Mr. Lugar)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To provide for the redesign of the reverse of the Lincoln

		  1-cent coin in 2009 in commemoration of the 200th anniversary of the birth of

		  President Abraham Lincoln.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Abraham Lincoln Bicentennial

			 1-Cent Coin Redesign Act.

		2.FindingsThe Congress finds as follows:

			(1)Abraham Lincoln, the 16th President, was

			 one of the Nation's greatest leaders, demonstrating true courage during the

			 Civil War, one of the greatest crises in the Nation's history.

			(2)Born of humble roots in Hardin County,

			 Kentucky, on February 12, 1809, Abraham Lincoln rose to the Presidency through

			 a combination of honesty, integrity, intelligence, and commitment to the United

			 States.

			(3)With the belief

			 that all men are created equal, Abraham Lincoln led the effort to free all

			 slaves in the United States.

			(4)Abraham Lincoln

			 had a generous heart, with malice toward none and with charity for all.

			(5)Abraham Lincoln

			 gave the ultimate sacrifice for the country he loved, dying from an assassin's

			 bullet on April 15, 1865.

			(6)All Americans could

			 benefit from studying the life of Abraham Lincoln, for Lincoln's life is a

			 model for accomplishing the American dream through honesty,

			 integrity, loyalty, and a lifetime of education.

			(7)The year 2009 will

			 be the bicentennial anniversary of the birth of Abraham Lincoln.

			(8)Abraham Lincoln

			 was born in Kentucky, grew to adulthood in Indiana, achieved fame in Illinois,

			 and led the nation in Washington, D.C.

			(9)The

			 so-called Lincoln cent was introduced in 1909 on the 100th

			 anniversary of Lincoln's birth, making the obverse design the most enduring on

			 the nation's coinage.

			(10)President

			 Theodore Roosevelt was so impressed by the talent of Victor David Brenner that

			 the sculptor was chosen to design the likeness of President Lincoln for the

			 coin, adapting a design from a plaque Brenner had prepared earlier.

			(11)In the nearly 100 years of production of

			 the Lincoln cent, there have been only 2 designs on the reverse:

			 the original, featuring 2 wheat-heads in memorial style enclosing mottoes, and

			 the current representation of the Lincoln Memorial in Washington, D.C.

			(12)On the occasion of the bicentennial of

			 President Lincoln's birth and the 100th anniversary of the production of the

			 Lincoln cent, it is entirely fitting to issue a series of 1-cent coins with

			 designs on the reverse that are emblematic of the 4 major periods of President

			 Lincoln's life.

			3.Redesign of

			 Lincoln Cent for 2009

			(a)In

			 GeneralDuring the year 2009, the Secretary of the Treasury shall

			 issue 1-cent coins in accordance with the following design

			 specifications:

				(1)ObverseThe obverse of the 1-cent coin shall

			 continue to bear the Victor David Brenner likeness of President Abraham

			 Lincoln.

				(2)ReverseThe

			 reverse of the coins shall bear 4 different designs each representing a

			 different aspect of the life of Abraham Lincoln, such as—

					(A)his birth and early childhood in

			 Kentucky;

					(B)his formative years in Indiana;

					(C)his professional life in Illinois;

			 and

					(D)his presidency, in

			 Washington, D.C.

					(b)Issuance of

			 Redesigned Lincoln Cents in 2009

				(1)OrderThe 1-cent coins to which this section

			 applies shall be issued with 1 of the 4 designs referred to in subsection

			 (a)(2) beginning at the start of each calendar quarter of 2009.

				(2)NumberThe

			 Secretary shall prescribe, on the basis of such factors as the Secretary

			 determines to be appropriate, the number of 1-cent coins that shall be issued

			 with each of the designs selected for each calendar quarter of 2009.

				(c)Design

			 SelectionThe designs for the

			 coins specified in this section shall be chosen by the Secretary—

				(1)after consultation

			 with the Abraham Lincoln Bicentennial Commission and the Commission of Fine

			 Arts; and

				(2)after review by

			 the Citizens Coinage Advisory Committee.

				4.Redesign of

			 Reverse of 1-cent coins after 2009The design on the reverse of the 1-cent

			 coins issued after December 31, 2009, shall bear an image emblematic of

			 President Lincoln's preservation of the United States of America as a single

			 and united country.

		5.Numismatic

			 pennies with the same metallic content as the 1909 pennyThe Secretary of the Treasury shall issue

			 1-cent coins in 2009 with the exact metallic content as the 1-cent coin

			 contained in 1909 in such number as the Secretary determines to be appropriate

			 for numismatic purposes.

		6.Sense of the

			 Congress

			It is the sense

			 of the Congress that the original Victor David Brenner design for the 1-cent

			 coin was a dramatic departure from previous American coinage that should be

			 reproduced, using the original form and relief of the likeness of Abraham

			 Lincoln, on the 1-cent coins issued in 2009.

			

